DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto [US 2018/0218854].
In regard to claim 1, Miyamoto discloses [in Figs. 1-4] a push switch, comprising: a case [30] configured to include a recess [AD]; a fixed contact member configured to include a fixed contact [50] disposed in the recess [AD]; a movable contact member configured to include a movable contact [60] disposed in the recess [AD]; a protective sheet [20] disposed in a first direction from the recess [AD] and configured to cover the recess [AD]; and a rib [10] disposed on the protective sheet [20], wherein the protective sheet [20] includes: a pressing portion [portion of 20 above 40, Fig. 4]; a fixed portion [portion of 20 at ID, Fig. 4] fixed to the case [30]; and an intermediate portion located between the pressing portion and the fixed portion as viewed in the first direction, as the 
In regard to claim 3, Miyamoto discloses [in Figs. 1-4] the push switch according to claim 1, wherein the rib [10] is provided on the intermediate portion of the protective sheet [20].  
In regard to claim 12, Miyamoto discloses [in Figs. 1-4] the push switch according to claim 1, wherein the protective sheet [20] is a quadrate sheet as viewed in the first direction, the pressing portion [portion of 20 above 40, Fig. 4] is located in a central area of the protective sheet [20], the fixed portion [portion of 20 at ID, Fig. 4] is located in an outer peripheral area of the protective sheet [20], and the rib [10] is located on a diagonal of the protective sheet [20] having a quadrate shape as viewed in the first direction.  
In regard to claim 13, Miyamoto discloses [in Figs. 1-4] the push switch according to claim 1, wherein the protective sheet [20] is a quadrate sheet as viewed in the first direction, the pressing portion [above 40] is located in a central area of the protective sheet [20], the fixed portion [portion of 20 at ID, Fig. 4] is located in an outer peripheral area of the protective sheet [20], and the rib [10] is located on a virtual straight line extending from the pressing portion perpendicularly with respect to a side of the protective sheet [20] as viewed in the first direction.  

In regard to claim 15, Miyamoto discloses [in Figs. 1-4] the push switch according to claim 1, wherein 5the pressing portion [portion of 20 above 40, Fig. 4] is a portion to be pressed by a pressing element [pressing element that pushes the switch, not shown], and the rib [10] is located on an outer side of the pressing element as viewed in the first direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto [US 2018/0218854]. Miyamoto discloses [in Figs. 1-4] the push switch according to claim 1.  Miyamoto does not disclose that the protective sheet and the rib are integrally formed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to integrally form the protective sheet and the rib, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). 
s 4, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto [US 2018/0218854] in view of Akiba [US 6,561,971].
	In regard to claim 4, Miyamoto discloses [in Figs. 1-4] the push switch according to claim 1.  Miyamoto does not disclose that 3the rib is one of a plurality of ribs, and the plurality of ribs include a first rib set including two ribs arranged adjacent to each other with spacing therebetween on a first virtual circle centered on the pressing portion as viewed in the first direction.  Akiba teaches [in Figs. 2 and 3A] that 3the rib is one of a plurality of ribs [39A, 39B], and the plurality of ribs include a first rib set including two ribs arranged adjacent to each other with spacing therebetween on a first virtual circle centered on the pressing portion [39C] as viewed in the first direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the rib of Miyamoto with the rib set of Akiba in order to provide the desired tactile feedback to the user. 
In regard to claim 6, Miyamoto discloses [in Figs. 1-4] the push switch according to claim 1.  Miyamoto does not disclose that the rib is one of a plurality of ribs, and the plurality of ribs include a second rib set including two ribs arranged with spacing therebetween in an outward direction from the pressing portion as viewed in the first direction.  Akiba teaches [in Figs. 2 and 3A] that the rib is one of a plurality of ribs [39A, 39B], and the plurality of ribs include a second rib set including two ribs arranged with spacing therebetween in an outward direction from the pressing portion [39C] as viewed in the first direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the rib of Miyamoto with the rib set of Akiba in order to provide the desired tactile feedback to the user.
In regard to claim 8, Miyamoto discloses [in Figs. 1-4] the push switch according to claim 1.  Miyamoto does not disclose that each of the two ribs of the second rib set extends perpendicularly with respect to the outward direction from the pressing portion.  Akiba teaches [in Figs. 2 and 3A] that each of the two ribs [39A, 39B] of the second rib set extends perpendicularly with respect to the outward direction from the pressing portion [39C].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the rib of Miyamoto with the rib set of Akiba in order to provide the desired tactile feedback to the user.
In regard to claim 10, Miyamoto discloses [in Figs. 1-4] the push switch according to claim 1.  Miyamoto does not disclose that the two ribs of the second rib set have an identical length as viewed in the first direction.  Akiba teaches [in Figs. 2 and 3A] that the two ribs [39A, 39B] of the second rib set have an identical length as viewed in the first direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the rib of Miyamoto with the rib set of Akiba in order to provide the desired tactile feedback to the user.

Allowable Subject Matter
Claims 5 and 7-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 5, in combination with other limitations, the spacing between the two ribs of the first rib set along a circumferential direction of the first virtual circle being less than or equal to a maximum length of the pressing portion as viewed in the first direction is neither disclosed nor suggested by the prior art. 
In regard to claim 7, in combination with other limitations, one of the two ribs of the second rib set extending along a first virtual circle centered on the pressing portion as viewed in the first direction, and the other of the two ribs of the second rib set extending along a second virtual circle concentric with the first virtual circle and having a 
	In regard to claim 9, in combination with other limitations, the two ribs of the second rib set having different lengths as viewed in the first direction is neither disclosed nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Terashita et al. [US 2014/0311882] and Takeuchi et al. [Takeuchi hereinafter, US 9,536,687] disclose similar push switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LHEIREN MAE A CAROC/Examiner, Art Unit 2833